
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14



ALLIANT TECHSYSTEMS INC.

EMPLOYMENT AGREEMENT
with
PAUL DAVID MILLER
As Amended and Restated as of March 31, 2003


        This amended and restated Employment Agreement (this "Agreement"), dated
as of March 30, 2001, as amended and restated March 31, 2003, is entered into by
and between Alliant Techsystems Inc., a Delaware corporation (the "Company"),
and Paul David Miller (the "Executive").

RECITALS:

        WHEREAS, the Company and the Executive entered into an employment
agreement, dated January 1, 1999;

        WHEREAS, the Company desires to continue to employ the Executive, and
the Executive desires to continue in the employment of the Company upon the
amended and restated terms and conditions and in the capacities set forth
herein;

        WHEREAS, the Company and the Executive executed that certain Restricted
Stock Agreement, with a grant date of January 1, 1999, a copy of which is
attached hereto;

        WHEREAS, the Company and the Executive executed that certain
Non-Qualified Stock Option Agreement, with a grant date of January 1, 1999, a
copy of which is attached hereto;

        WHEREAS, the Company and the Executive executed that certain
Non-Qualified Stock Option Agreement, with a grant date of December 21, 1999, a
copy of which is attached hereto;

        WHEREAS, the Company and the Executive executed those certain
Performance Share Agreements, with a grant date of May 10, 1999, a copy of which
are attached hereto;

        WHEREAS, the Company and the Executive executed that certain Performance
Share Agreement, with a grant date of March 20, 2000, a copy of which is
attached hereto;

        WHEREAS, the Company and the Executive executed that certain Restricted
Stock Agreement, with a grant date of January 23, 2001, a copy of which is
attached hereto;

        WHEREAS, the Company and the Executive executed that certain
Non-Qualified Stock Option Agreement, with a grant date of January 23, 2001, a
copy of which is attached hereto;

        WHEREAS, the Company and the Executive executed that certain Performance
Share Agreement, with a grant date of April 1, 2001, a copy of which is attached
hereto;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:

1.    Employment and Term of Employment.    Subject to the terms and conditions
of this Agreement, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, as Chairman of the Board and Chief
Executive Officer of the Company for a term beginning on January 1, 1999 (the
"Effective Date") and ending on September 30, 2003, as Chairman of the Board and
as an employee (but not in an executive officer capacity) from October 1, 2003
through March 30, 2004, and as an employee (but not in an executive officer
capacity) thereafter until March 31, 2004 (the "Expiration Date," with the term
from January 1, 1999 through the Expiration

1

--------------------------------------------------------------------------------


Date being the "Term of Employment"). The foregoing notwithstanding, if either
party gives a valid Notice of Termination pursuant to Section 6 hereof, the Term
of Employment shall not extend beyond the expiration date specified in such
Notice of Termination.

2.    Scope of Employment.    

        (a)   During the Term of Employment but not after September 30, 2003
(the "Executive Service Term"), the Executive shall have and may exercise all
the powers, duties and functions as are normal and customary for the Chairman of
the Board and Chief Executive Officer and that are consistent with the
responsibilities set forth with respect to such positions in the Company's
bylaws, and the Executive shall also perform such other duties not inconsistent
with such positions as are assigned to him, from time to time, by the Board of
Directors of the Company (the "Board"). During the Executive Service Term, the
Executive shall devote substantially all of his business time, attention, skill
and efforts to the faithful performance of his duties hereunder. During the Term
of Employment after the Executive Service Term, the Executive will serve as a
Chairman of the Board, until March 30, 2004, and as an employee until March 31,
2004, and shall have and may exercise all the powers, duties and functions as
are normal and customary for the Chairman of the Board and that are consistent
with the responsibilities set forth with respect to such position in the
Company's bylaws for so long as he is serving in that capacity. It is
understood, however, that, during the periods after the Executive Service Term,
(i) Executive will not be serving as an executive officer or performing the
functions thereof, (ii) Executive will not be required to be present at offices
of the Company on a day-to-day basis, and (iii) Executive will not be required
to devote full time to the performance of his duties, but will devote such
business time as he reasonably determines is necessary to perform such duties.

        (b)   If and only if it is mutually agreed to by Executive and the
Company, Executive's service as Chairman of the Board (but not in an executive
officer capacity) may be extended beyond March 30, 2004, subject to such terms
as may be then agreed to by the parties.

        (c)   During the Executive Service Term, the Executive agrees to serve,
if elected, as an officer or director of any subsidiary or affiliate of the
Company.

3.    Compensation.    During the Term of Employment, in consideration of the
Executive's services hereunder, including, without limitation, service as an
officer or director of the Company or of any subsidiary or affiliate thereof:

        (a)   Through March 31, 2001, the Executive shall receive a salary at
the rate of $600,000 per year (payable at such regular intervals as other
employees of the Company are compensated in accordance with the Company's
employment practices, but not less than monthly), provided that such salary may
not be reduced at any time. During the period beginning April 1, 2001 through
March 31, 2003, the Executive shall receive a salary at the rate of $700,000 per
year (payable at such regular intervals as other employees of the Company are
compensated in accordance with the Company's employment practices, but not less
than monthly). During the period beginning April 1, 2003 through the remaining
Term of Employment, the Executive shall receive a salary at a rate of $800,000
per year (payable at such regular intervals as other employees of the Company
are compensated in accordance with the Company's employment practices, but not
less than monthly), which amount shall be subject to review by the Board from
time to time and may be adjusted at its direction, provided that such salary may
not be reduced at any time. In addition, the Company shall reimburse the
Executive for his reasonable and documented expenses incurred in connection with
the business of the Company in accordance with the Company's normal procedures.

        (b)   The Executive shall be entitled to participate in certain
long-term performance incentive programs and to receive Performance Shares (as
defined herein) in connection therewith. Performance Shares are shares of Common
Stock that become payable at a certain future date if certain performance goals
are achieved. Each Performance Share grant will define the number of

2

--------------------------------------------------------------------------------




Performance Shares to be granted for performance that corresponds to
"threshold," "target" and "outstanding" performance. Performance less than
"threshold" results in no shares earned and paid; the actual number of shares
earned and delivered for performance between "threshold" and "outstanding" is
based on linear interpolation; the maximum shares available for payment is the
number of shares corresponding to "outstanding" performance. The Executive will
be entitled to participate in any future long-term performance incentives
offered to other executive officers. The foregoing notwithstanding, during the
portion of the Term of Employment after March 31, 2003, the Company will not be
obligated hereunder to grant to Executive new Performance Shares, stock options
or other long-term equity awards (although previously granted Performance
Shares, stock options or other awards will not be affected by this provision).

        (c)   All shares delivered to the Executive pursuant to this Section 3
or otherwise pursuant to this Agreement shall be subject to such conditions on
transfer as may be required under the Securities Act of 1933, as amended (the
"Act") and may bear a legend to such effect.

        (d)   The Company shall pay the Executive an annual incentive bonus
("Incentive Bonus") in each fiscal year of the Company during which the
Executive is (1) employed by the Company for at least three months during such
fiscal year, and (2) the Company's performance during that fiscal year equals or
exceeds the performance goals set by the Board for such fiscal year. The
Incentive Bonus will be paid at the same time such bonuses are paid to other
executive officers of the Company. The Incentive Bonus for each applicable
fiscal year ending prior to April 1, 2001, shall consist of $400,000 in cash if
the Company achieves the performance goals set by the Board for such fiscal year
and $800,000 if and to the extent the Company achieves a level of performance
defined by the Board as "outstanding" (or a prorated amount if the Executive is
employed for less than 12 months during the fiscal year). The Incentive Bonus
for each applicable fiscal year ending after April 1, 2001 and prior to April 1,
2003, shall consist of $560,000 in cash if the Company achieves the performance
goals set by the Board for such fiscal year and $1,120,000 if and to the extent
the Company achieves a level of performance defined by the Board as
"outstanding" (or a prorated amount if the Executive is employed for less than
12 months during the fiscal year). The Incentive Bonus for each applicable
fiscal year ending after April 1, 2003, shall consist of $640,000 in cash if the
Company achieves the performance goals set by the Board for such fiscal year and
$1,280,000 if and to the extent the Company achieves a level of performance
defined by the Board as "outstanding" (or a prorated amount if the Executive is
employed for less than 12 months during the fiscal year).

4.    Additional Compensation and Benefits.    

        (a)   As additional compensation for the Executive's services under this
Agreement between the Executive and the Company, during the Term of Employment,
the Company agrees to provide the Executive with the non-cash benefits provided
by the Company to its other officers and key employees as they may exist from
time to time (other than stock options and equity compensation). Such benefits
shall include such leave or vacation time (not less than five weeks), medical
and dental insurance, the Company's basic term life insurance and other health
care benefits, and retirement and disability benefits as may hereafter be
provided by the Company in accordance with its policies. The Company's normal
basic term life insurance policy provides a death benefit of $1,500,000 (or any
lesser amount, at the Executive's election) payable to a beneficiary or
beneficiaries selected by the Executive. Payments and benefits under any program
that provides for payments and benefits after termination of employment will be
paid or provided to the Executive under the terms of such program during periods
following the Term of Employment, including retiree medical benefits to be
provided on the same terms as such benefits are provided to any similarly
situated former employee.

        (b)   (i) In the event the Executive's employment hereunder shall
automatically terminate on the Expiration Date, the Executive will be provided
with monthly retirement benefits, commencing on the

3

--------------------------------------------------------------------------------


date of termination, under a non-qualified supplemental employees retirement
plan (SERP) of the Company, equal to the excess, if any, of (A) over the sum of
(B) and (C) as follows, assuming that such benefits are to be paid in the form
of a single life only annuity without survivor benefits:

        (A)  Sixty percent (60%) of the Executive's Final Average Earnings, as
such monthly amount is defined in the Aerospace Pension Plan except that, for
purposes of this Agreement, such amount shall be determined by reference to the
Executive's highest thirty-six (36) consecutive months (or if the Term of
Employment is less than thirty-six (36) months, then such lesser number of
months representing the number of full months in the Term of Employment) of
earnings attributable to base salary and annual cash incentive bonus awards
during the last sixty (60) consecutive months of the Term of Employment,
provided that the Executive has reached 65 years of age upon such termination
date; if the Executive has not reached 65 years of age upon such termination
date, the amount of the retirement benefits under this Section 4(b)(i)(A) shall
be reduced due to early commencement based on the Executive's age at the date of
termination in accordance with the terms of the Aerospace Pension Plan;

        (B)  The monthly amount payable from the Aerospace Pension Plan,
assuming that such payment commences on the first of the month following the
date of termination and benefits are to be paid in the form of a single life
only annuity without survivor benefits;

        (C)  The monthly amount payable from the Executive's United States
military retirement or pension plans, assuming the form of such benefit as in
effect as of the Effective Date;

         (ii)  In the event the Company terminates the Executive's employment
without Cause, the Executive terminates his employment for Good Reason as
defined in Section 4(b)(ix) below (other than a Qualifying Termination, as
defined in the Company's Income Security Plan), or the Executive's employment is
terminated as a result of the Executive's death or Disability prior to the
Expiration Date, the Executive will commence to receive retirement benefits
described under Section 4(b)(i) upon such termination but the Executive's age
shall be determined as if the Executive had reached the age the Executive would
have reached on the Expiration Date;

        (iii)  In the event the Company terminates the Executive's employment
for Cause during the Term of Employment, the Executive shall not be entitled to
receive the amounts described in Section 4(b)(i) and all such amounts shall be
forfeited;

        (iv)  In the event the Executive terminates his employment for other
than Good Reason prior to April 1, 2002, the Executive shall not be entitled to
receive the amounts described in Section 4(b)(i) and all such amounts shall be
forfeited;

         (v)  If the Executive terminates his employment for other than Good
Reason following March 31, 2002, but prior to the Expiration Date, the Executive
will receive retirement benefits described in Section 4(b)(i) based on the
Executive's age as of such date of termination;

        (vi)  If, after March 31, 2003, the Executive's employment is terminated
by the Company without Cause or is automatically terminated upon the Expiration
Date, or the Executive terminates his employment for Good Reason (other than a
Qualifying Termination, as defined in the Company's Income Security Plan) or as
a result of the Executive's death or Disability, and the Executive has reached
61 years of age upon such termination date, the Executive will receive
retirement benefits described under Section 4(b)(i) based on the assumption that
the Executive had reached 65 years of age upon such termination date;

       (vii)  In the event of a Qualifying Termination, as defined in the
Company's Income Security Plan, the Executive will receive retirement benefits
described in Section 4(b)(i), incorporating any provisions of the Income
Security Plan that may affect the determination of such amounts, and

4

--------------------------------------------------------------------------------




such amounts will become payable to the Executive in a single lump sum,
utilizing the same assumptions necessary for making such determinations as set
forth in the Aerospace Pension Plan as in effect immediately prior to the Change
of Control, as defined in the Company's Income Security Plan;

      (viii)  Except as provided in Section 4(b)(vii) or as otherwise elected by
the Executive pursuant to this Section 4(b)(viii), the retirement benefits
described in this Section 4(b) shall be paid as follows: (a) forty-nine percent
(49%) of the total amount payable shall be paid as a monthly and 50% joint and
survivor annuity benefit in accordance with the terms and conditions of the
Aerospace Pension Plan and (b) the remaining fifty-one percent (51%) shall be
payable in a single lump sum, utilizing the same assumptions necessary for
making such determinations as set forth in the Aerospace Pension Plan. However,
the Executive may elect, at least one year prior to the time at which the
Executive is entitled to receive such benefits, to receive such benefits
hereunder in any other actuarially equivalent form of benefits, including one
hundred percent (100%) of the total amount in a single lump sum, utilizing the
same assumptions necessary for making such determinations as set forth in the
Aerospace Pension Plan;

        (ix)  For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following, unless Executive has agreed in writing that
such occurrence shall not constitute "Good Reason":

        (A)    Change of Compensation.    A reduction by the Company in the
Executive's annual base salary or target annual incentive bonus (as in effect on
the Effective Date of this Agreement or as such amounts which may have been
increased from time to time) or the aggregate dollar value of the Executive's
Stock Award or Performance Cash Award, as those terms are defined in the Income
Security Plan (determined in accordance with the Company's policies and
procedures based on the Executive's annual base salary and award parameters in
effect on the Effective Date of this Agreement or as such amounts may have been
increased from time to time), below the rate or value thereof, or the failure by
the Company to continue the Executive's eligibility in any welfare benefits or
retirement plans in which the Executive was participating on the Effective Date
or such later date unless such welfare benefits or retirement plans are
terminated by the Company in their entirety, and the elimination of eligibility
affects all participants inside such plan, or the Executive is permitted to
participate in other plans providing the Executive with materially comparable
welfare benefits and in materially comparable retirement plans; provided,
however, that the absence of new grants of Executive Stock Awards or other
equity compensation after March 31, 2003, if not in violation of this Agreement,
shall not be deemed Good Reason for purposes of this Agreement or reason for a
"Qualifying Termination" within the meaning of the Income Security Plan.

        (B)    Change of Location.    The Company requiring the Executive to be
based anywhere other than the Executive's work location on the Effective Date,
or such other location to it may be changed thereafter with the Executive's
consent, or a location within fifty (50) miles from such location; unless such
relocation is agreed to in writing by both the Company and the Executive, or is
otherwise permitted by the terms of this Agreement; or

        (C)    Change of Position.    The assignment to the Executive of any
duties inconsistent in any respect with the Executive's position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose (i) the change in position explicitly provided for in Section 1
(which likewise shall not constitute reason for a "Qualifying Termination" under
the Income Security Plan) and (ii) an

5

--------------------------------------------------------------------------------




isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Executive.

A termination pursuant to this Section 4(b)(ix) shall not be deemed a
termination for Good Reason unless the Company receives written notice of such
termination from the Executive within sixty (60) days after the occurrence of
the events constituting the Executive's reason for such termination and the
Company does not within thirty (30) days after receipt of such notice cure the
stated reason therein.

        (c)   The Executive, in his reasonable discretion, is authorized to
participate in the Company's flexible Perquisite Program, which includes
reasonable expenditures such as first class airfare upgrades, airline club
memberships, staff entertainment, spousal travel, the purchase or lease of an
automobile, a home security system and a home computer. Under the Program, the
Company will reimburse the Executive quarterly for reasonable expenses incurred
by the Executive in furtherance of the Company's business, provided that (i) the
Company shall not reimburse the Executive for expenses to the extent of any
income tax benefit realized by the Executive with respect thereto, (ii) amounts
payable under this paragraph (c) shall not exceed a total of $20,000 per annum
(or other amount as may be determined by the Personnel and Compensation
Committee) and (iii) such expenses are incurred in accordance with policies of
the Company as they may exist from time to time, and submission to the Company
of adequate documentation in accordance with federal income tax regulations and
administrative pronouncements.

        (d)   During the Term of Employment and for a period of three years
after termination of employment hereunder, the Company will pay up to $15,000
during any calendar year (such amount to be prorated in the case of a partial
calendar year) for financial counseling services for the Executive, and the
Company will also pay to the Executive an amount (if any) which is necessary to
put the Executive in the same position with respect to his total federal, state
and local income liability as he would have been in had the payments under this
paragraph (d) not been made.

5.    Relocation Expenses.    In connection with the Executive's employment by
the Company:

        (a)   The Company shall pay 100% of the Executive's reasonable costs in
moving the Executive, his family and possessions, after March 31, 2002, from the
Executive's home in Minneapolis, Minnesota, to a home selected by the Executive
anywhere in the continental United States. All payments pursuant to this
paragraph (a) shall be increased to the extent necessary so that the amount
received by the Executive net of all applicable federal, state and local taxes
is equal to the cost or expense being reimbursed.

        (b)   The Company shall reimburse the Executive for real estate
commissions and other reasonable closing costs and reasonable attorney's fees
customarily borne by sellers in connection with the sale of the Executive's home
in the Minneapolis, Minnesota area after March 31, 2002, and pay the Executive
the difference between the sale price of such home and the Executive's original
purchase price, if former is higher than latter.

        (c)   Alternatively to (b) above, at the option of the Executive, the
Company will purchase the Executive's existing home in the Minneapolis,
Minnesota area. Under this paragraph (c), the purchase price of the Executive's
home shall be the greater of an amount determined according to the Company's
Home Purchase Option Program, or the Executive's original purchase price.

6.    Termination.    

        (a)    General.    The Executive's employment hereunder shall
automatically terminate on the earlier of his death or the Expiration Date. The
Executive may, at any time prior to the Expiration Date, terminate his
employment hereunder for any reason by delivering a Notice of Termination
(defined below) to the Board. The Company may, at any time prior to the
Expiration Date, terminate the

6

--------------------------------------------------------------------------------


Executive's employment hereunder for any reason by delivering a Notice of
Termination to the Executive, provided that in no event shall the Company be
entitled to terminate the Executive's employment prior to the Expiration Date
unless the Board shall duly adopt by the affirmative vote of a least a majority
of the entire membership of the Board, a resolution authorizing such termination
and stating whether such termination is for Cause (defined below). As used in
this Agreement, "Notice of Termination" means a notice in writing purporting to
terminate the Executive's employment in accordance with this Section 6, which
notice shall (i) specify the effective date of such termination (not prior to
the date of such notice) and (ii) in the case of a termination by the Company
for Cause or Disability or a termination by the Executive for Good Reason or
Disability, set forth in reasonable detail the reason for such termination and
the facts and circumstances claimed to provide a basis for such termination.

        (b)    Automatic Termination on Expiration Date or Death.    In the
event the Executive's employment hereunder shall automatically terminate on the
Expiration Date or as a result of the Executive's death, the Executive shall
only be entitled to receive, to the extent applicable, (i) all unpaid
compensation accrued as of the termination date pursuant to Section 3 hereof,
(ii) all unused vacation time accrued by the Executive as of the termination
date, (iii) all amounts owing to the Executive under Section 4(b), (iv) all
amounts owing to the Executive under Section 4(c) hereof, and (v) those benefits
under Section 4 which are required under the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), or other laws. The amounts described in
clauses (i), (ii), and (iv) of the foregoing sentence shall be paid to the
Executive in a lump sum payment promptly after the Expiration Date or such
termination date.

        (c)    Termination by Company for Cause.    If the Company terminates
the Executive's employment for Cause, the Executive shall only be entitled to
receive the compensation and other payments described in paragraph (b) above
(however, Section 4(b)(iii) governs with respect to payments under any SERP),
such compensation and other payments to be paid as if the Executive's employment
had automatically terminated without the giving of any Notice of Termination. As
used in this Agreement "Cause" shall mean (i) any material failure of the
Executive to perform his duties specified in Section 2 of this Agreement (other
any such failure resulting from the Executive's incapacity due to Disability)
after written notice of such failure has been given to the Executive by the
Board and such failure shall have continued for 30 days after receipt of such
notice, (ii) gross negligence or willful or intentional wrongdoing or
misconduct, (iii) a material breach by the Executive of any confidentiality or
non-competition agreement between the Executive and the Company, or
(iv) conviction of the Executive of a felony offense or a crime involving moral
turpitude.

        (d)    Termination for Disability.    If the Executive's employment is
terminated by either the Company or the Executive on account of Disability
(defined below), the Executive shall only be entitled to receive the
compensation and other payments described in paragraph (b) above, such
compensation and other payments to be paid as if the Executive's employment had
automatically terminated without the giving of any Notice of Termination. In
addition, the Company shall provide the Executive such other disability benefits
as may hereafter be provided by the Company in accordance with its policies, as
they may exist from time to time. As used herein, "Disability" means any
physical or mental condition of the Executive that (i) prevents the Executive
from being able to perform the services required under this Agreement, (ii) has
continued for at least 180 consecutive days during any 12-month period and
(iii) is reasonably expected to continue.

        (e)    Termination Upon Change of Control.    If the Executive's
employment terminates either by the Company or by the Executive subsequent to a
Change of Control, as defined in the Company's Income Security Plan, the Company
shall pay the Executive the compensation and other payments, including vesting
of restricted shares and stock options, described in the Income Security Plan.

7

--------------------------------------------------------------------------------


7.    Non-exclusivity of Rights.    Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
stock option or other agreements with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan or program of the Company or any of its
affiliated companies at or subsequent to the date of termination of the
Executive's employment under this Agreement shall be payable in accordance with
such plan or program.

8.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Minnesota. Venue and
jurisdiction of any act or omission relating to this Agreement shall lie in
Hennepin County, Minnesota.

9.    Notice.    Any notice, payment, demand or communication required or
permitted to be given by this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered personally or if sent
by registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at its address set forth below such party's signature to
this Agreement or to such other address as has been furnished in writing by such
party for whom the communication is intended. Any such notice be deemed to be
given on the date so delivered.

10.    Severability.    In the event any provisions hereof shall be modified or
held ineffective by any court, such adjudication shall not invalidate or render
ineffective the balance of the provisions hereof.

11.    Entire Agreement.    This Agreement constitutes the sole agreement
between the parties with respect to the employment of the Executive by the
Company and supersedes any and all other agreements, oral or written, between
the parties.

12.    Amendment and Waiver.    This Agreement may not be modified or amended
except by a writing signed by the parties hereto. Any waiver or breach of any of
the terms of this Agreement shall not operate as a waiver of any other breach of
such terms or conditions, or any other terms or conditions, nor shall any
failure to enforce any provisions hereof operate as a waiver of such provision
or any other provision hereof.

13.    Assignment.    This Agreement is a personal employment contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned or pledged. The Company may assign its rights under this Agreement to
(i) any entity into or with which the Company is merged or consolidated or to
which the Company transfers all or substantially all of its assets or (ii) any
entity, which at the time of such assignment, controls, is under common control
with, or is controlled by the Company, provided that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance reasonably acceptable to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if such succession had not taken place.

14.    Successors.    This Agreement shall be binding upon and inure to the
benefit of the Executive and his heirs, executors, administrators and legal
representatives. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above and intend that this Employment Agreement have
the effect of a sealed instrument.

Date:   April 2003

--------------------------------------------------------------------------------

  /s/

--------------------------------------------------------------------------------

Paul David Miller
Date:
 
May 2003

--------------------------------------------------------------------------------


 
ALLIANT TECHSYSTEMS INC.
 
 
 
 
By:
 
/s/

--------------------------------------------------------------------------------

        Name:   Ann D. Davidson         Title:   Vice President and General
Counsel

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14



ALLIANT TECHSYSTEMS INC. EMPLOYMENT AGREEMENT with PAUL DAVID MILLER As Amended
and Restated as of March 31, 2003
